Citation Nr: 0107764	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-03 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUES

Entitlement to an increased evaluation for a left shoulder 
disability, rated as zero percent disabling, effective prior 
to August 30, 1999.

Entitlement to an increased evaluation for a left shoulder 
disability, rated as 20 percent disabling, effective as of 
August 30, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1962 to July 
1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 and later RO rating decisions that 
increased the evaluation for the left shoulder disability 
from zero to 20 percent, effective as of August 30, 1999.  

The RO has classified the issues as entitlement to an 
increased evaluation for the left shoulder disability, 
currently rated as 20 percent disabling; and entitlement to 
an earlier effective date for the assignment of a 20 percent 
rating for the left shoulder condition.  A review of 
statements from the veteran and his representative reveals 
that the veteran is requesting a 20 percent evaluation for 
the left shoulder disability, effective from December 1996, 
the date he submitted his claim for an increased evaluation 
for this condition.  Under the circumstances, the Board has 
classified the issues for appellate consideration as shown on 
the first page of this decision.

In correspondence dated in November 1999, the veteran 
asserted that he has pain and limitation of motion of the 
right shoulder and neck associated with the service-connected 
left shoulder disability.  However, in a February 23, 2000, 
telephone contact with the RO, the veteran limited the issues 
to those stated on the preceding page.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims.

The veteran should be given the opportunity to submit 
additional evidence with regard to his claims for higher 
ratings for the left shoulder condition.  VA should assist 
him in obtaining any relevant evidence.

A review of the record shows that the veteran underwent VA 
medical examinations in July 1997, September 1998, and August 
1999.  The reports of these examinations do not indicate his 
dominant hand, and they should, even if testing is required.  
The clinical findings in those reports also require 
clarification.

The evidence indicates that the veteran has degenerative disc 
disease of the cervical spine, and the report of the July 
1997 examination indicates that the worsening symptoms of the 
left shoulder are probably due to aging rather than the 
service-connected left shoulder condition.  This report does 
not indicate whether or not any of the left shoulder 
symptomatology is related to the degenerative disc disease of 
the cervical spine.  The report of the September 1998 
examination indicates that the veteran has full range of 
motion of the left shoulder, whereas the report of the August 
1999 examination indicates significant limitation of motion 
of the left shoulder.  A review of the report of the August 
1999 examination indicates that the examiner did not have the 
veteran's records for review and that he did not know the 
veteran's service-connected disability.  Under the 
circumstances, the veteran should undergo a thorough and 
contemporary medical examination that takes into account the 
prior medical evaluations and treatment.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the claimed disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.


In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran to 
prepare a detailed list of all current 
sources (VA and non-VA) of evaluation or 
treatment for the left shoulder 
condition.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran shoulder undergo a VA 
compensation examination to determine the 
severity of the left shoulder condition.  
The examiner should specify whether the 
veteran is right handed or left handed.  
All indicated studies, including range of 
motion of the left shoulder should be 
performed, and all clinical findings 
reported in detail.  The ranges of motion 
of the left shoulder should be reported 
with consideration of the standard range 
of motion of the shoulder as 180 degrees 
of forward elevation (flexion), 180 
degrees abduction, and 90 degrees 
internal and external rotation.  
38 C.F.R. § 4.71, Plate I (2000).  The 
examiner should express an opinion as to 
whether any limitation of motion of the 
left shoulder, including functional 
impairment, is due to the service-
connected left shoulder condition or to 
another disability, such as the 
degenerative disc disease of the cervical 
spine.

The examiner should express an opinion as 
to whether or not there is severe painful 
motion or weakness of the left shoulder.  
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the left shoulder is used repeatedly 
over a period of time.  The examiner 
should also be asked to determine whether 
the joint exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in the veteran's case, 
including the reports of his VA 
examinations in 1997, 1998, and 1999.  In 
order to assist the examiner in providing 
the requested information, the claims 
folder must be made available to the 
physician and reviewed prior to the 
examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  The review of the claims for 
increased ratings for the left shoulder 
disability should reflect consideration 
of the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



